Citation Nr: 0506214	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  99-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for hypertensive 
vascular disease, claimed as secondary to a service-connected 
cardiovascular disability currently manifested by 
palpitations, paroxysmal supraventricular tachycardia and 
panic attacks.

2. Entitlement to a disability evaluation in excess of 10 
percent for a service-connected cardiovascular disability 
currently manifested by palpitations, paroxysmal 
supraventricular tachycardia and panic attacks.

3. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied claims for service 
connection for hypertension, secondary to a service-connected 
organic heart disease, a rating in excess of 10 percent for 
the service-connected organic heart disease, and a total 
rating based on individual unemployability, due to service- 
connected disabilities (TDIU).  During the pendency of this 
appeal, the appellant's claim was transferred from the RO in 
Nashville to the RO in Atlanta, Georgia, pursuant to the 
appellant's change of address.

A Travel Board hearing was held on September 14, 2000, before 
the undersigned, who is a Veterans Law Judge and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.

This case was previously before the Board in December 2000, 
when it was remanded for additional development.  The 
requested development has been completed, and the Board 
proceeds with the appeal.

The issue of entitlement to an increased rating for service-
connected cardiovascular disability currently manifested by 
palpitations, paroxysmal supraventricular tachycardia and 
panic attacks, as well as the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU), are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal for service 
connection for hypertension. 

2.  Hypertension was not present during service or in the 
first postservice year, nor does the competent medical 
evidence relate hypertension to active service or to any 
service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in service, may not be presumed 
incurred therein, and is not due to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107, 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for hypertension 
in the July 1998 rating decision, a November 1998 statement 
of the case (SOC), letters sent to the veteran in April 2001, 
February 2003 and October 2003, and in a June 2004 
supplemental statement of the case (SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2003 
letter VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the RO did not 
specifically ask the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get, the 
Board notes that in numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The veteran has 
indicated extensive postservice records of treatment, and it 
appears from the record the RO has made all reasonable 
attempts to obtain these records.  He was also provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, which he declined, and 
before a Veterans Law Judge, which was held by 
videoconference in September 2000.  VA provided an 
examination in February 2001 and obtained a medical opinion.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim for service connection for hypertension.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for service 
connection for hypertension was received in January 1998, and 
initially decided by the RO in July 1998.  Only after this 
initial rating action was promulgated did VA comply with the 
provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for service connection for 
hypertension, as well as what information and evidence must 
be submitted by the claimant, and what information and 
evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above and the claim 
was thereafter readjudicated by the RO in June 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on the issue of 
entitlement to service connection for hypertension.  There 
would be no possible benefit to remanding the claim, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Factual Background

The service medical records appear to be complete.  There are 
numerous notations in the medical records regarding the 
veteran's heart rate and rhythm, diagnosed as atrial 
fibrillation.  A June 1983 cardiovascular examination was 
unremarkable.  There is no notation, complaint or diagnosis 
of hypertension shown in service.  

At separation from service in January 1984, the veteran filed 
a claim for service connection for atrial fibrillation as an 
organic heart disease.  On VA cardiovascular examination in 
March 1984, he denied any history of hypertension, and 
hypertension was not diagnosed.  In August 1984, service 
connection was granted for organic heart disease with 
paroxysmal atrial fibrillation and mitral valve prolapse.  A 
June 1986 VA examination noted that the veteran had not been 
hypertensive.  

In January 1998, the veteran filed a claim for service 
connection for hypertension, secondary to his service-
connected heart condition.  VA outpatient treatment records 
were obtained.  These show that he was diagnosed with 
hypertension as early as 1997.  In March 1998, the veteran 
underwent a VA examination primarily to evaluate his service-
connected heart condition.  He described, over the past three 
to four months, episodes of rapid heartbeat, shortness of 
breath, diaphoresis, dizziness and headaches.  With these 
attacks he also had chest pain and elevated blood pressure.  
He indicated that because of this he had been started on 
blood pressure medication.  

In July 1998, the RO denied service connection for 
hypertension, noting that it was not present during service 
or during the first postservice year.  In an August 1998 
statement, the veteran explained that he was not claiming 
that he had hypertension during service, but that his 
service-connected heart condition had worsened to the degree 
that it now included hypertension.  

In February 2000, the Board reviewed the claim and the 
evidence and remanded the claim to the RO, in part, for a VA 
examination.  The examiner was directed to review the claims 
file and the medical evidence and express an opinion on the 
etiology of any hypertensive vascular disease. 

In his September 2000 personal hearing, the veteran indicated 
that he started having increased blood pressure readings in 
1997 or 1998.  He was asked if he had ever been told by any 
doctors that there was a relation between his hypertension 
and his service-connected heart disorder.  He said that he 
had not.  

In a February 2001 VA examination, the examiner indicated 
that he reviewed the claims file in great detail, as well as 
the Board's remand.  The examiner noted that the veteran was 
currently on antihypertensives, and had also been diagnosed 
with mitral valve prolapse according to an echocardiogram 
done in March 1984 which indicated that the veteran had mild 
to moderate mitral valve prolapse.  The examiner noted that, 
surprisingly, a 1998 echocardiogram showed the mitral valve 
was normal.  The examiner noted that in his opinion, the 1984 
echocardiogram was overread, and the veteran did not have 
mitral valve prolapse.  The veteran did have hypertensive 
vascular disease; however, in his opinion, it was not 
secondary to any valvular disease.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection for 
hypertension may be granted if manifested to a compensable 
degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Service connection may also be 
established on a secondary basis for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2004).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

The veteran is service connected for cardiovascular 
disability currently manifested by palpitations, paroxysmal 
supraventricular tachycardia and panic attacks.  He claims 
that he has hypertension, and that this is as a result of his 
service-connected heart disability.  A VA examination was 
ordered specifically to address this contention and to answer 
the question of whether there was any link between 
hypertension and his service-connected heart disability.  The 
examiner concluded that the veteran did have hypertensive 
vascular disease; however, in his opinion, it was not 
secondary to any valvular disease.  The Board infers from 
this statement that the examiner was referring to the 
veteran's service-connected heart disability, valvular or 
otherwise, as the opinion was specifically rendered in 
response to the Board's instructions regarding any connection 
between hypertension and the veteran's service-connected 
heart disability.  As such, based on the above medical 
opinion, and in the absence of any competent contradicting 
medical evidence, service connection is not warranted on a 
secondary basis for hypertension.  38 C.F.R. § 3.310 (2004).  

The Board has also considered whether the veteran may be 
service connected for hypertension on a direct basis; 
however, the medical evidence shows that hypertension was 
first noted in 1997 or 1998, a fact which the veteran does 
not dispute.  Because hypertension is not noted in service, 
or in the first postservice year, service connection on a 
direct basis, to include on a presumptive basis, is also not 
possible.  38 C.F.R. §§ 3.303, 3.309 (2004).

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that his hypertension 
is related to service or to his service-connected 
cardiovascular disability currently manifested by 
palpitations, paroxysmal supraventricular tachycardia and 
panic attacks.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to comment on the diagnosis and 
etiology of his hypertension.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for hypertension.  
Here, the determinative issue involves medical causation or a 
medical diagnosis, and consequently competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The VA examiner's opinion 
in February 2001 is of high probative value inasmuch as the 
opinion was based on a claims file review and physical 
examination.  There are no medical opinions contradicting 
this examiner's conclusion.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for hypertension is denied.




REMAND

Finally, the veteran is seeking an increased rating for his 
service-connected cardiovascular disability currently 
manifested by palpitations, paroxysmal supraventricular 
tachycardia and panic attacks.  In November 2004, the RO 
forwarded to the Board a letter received from the veteran 
arguing for a higher rating based on the rating criteria 
under Diagnostic Code 7010 which requires more than four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2004).  
With this statement, he submitted copies of Holter monitor 
readings from 1998.  The claims file has been carefully 
reviewed, but it appears that these have not been previously 
submitted, and have never been reviewed by the RO.  Any 
pertinent evidence submitted by the veteran must be referred 
to the agency of original jurisdiction for review and for 
preparation of a Supplemental Statement of the Case (SSOC) 
unless this procedural right is waived in writing by the 
veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1353-54 (Fed. Cir. 2003); 38 
U.S.C.A. § 7104(a) (West 2002) ("All questions in a matter 
which . . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."); see 
also VAOPGCPREC 1-03 (holding that the Board may adjudicate 
claims where new evidence has been obtained if the appellant 
waives initial consideration of the new evidence by the 
agency of original jurisdiction); 38 C.F.R. § 20.1304(a) 
(2004).  No such waiver has been received.  This evidence is 
referred to the RO for review and preparation of a 
supplemental statement of the case (as necessary).  

The RO should review the newly received 
evidence consisting of Holter monitor 
readings from 1998, and readjudicate the 
issue of entitlement to an increased 
rating for service-connected 
cardiovascular disability currently 
manifested by palpitations, paroxysmal 
supraventricular tachycardia and panic 
attacks.  The RO should also consider the 
issue of entitlement to TDIU.  If the 
decision results in less than a full 
grant of the benefits sought on appeal, 
the RO should prepare a supplemental 
statement of the case and the case should 
be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


